[Cite as Valentine v. Ebay, Inc., 2021-Ohio-1160.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 JEFFERSON COUNTY

                                      THOMAS VALENTINE,

                                          Plaintiff-Appellant,

                                                     v.

                                              EBAY, INC.,

                                        Defendant-Appellee.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 20 JE 0011


                                     Civil Appeal from the
                     Steubenville Municipal Court of Jefferson County, Ohio
                                    Case No. 20 CVI 00075

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                               JUDGMENT:
                                                 Affirmed.


 Thomas Valentine, Pro Se, 723 Brady Avenue, Unit A, Steubenville, Ohio 43952,
 Plaintiff-Appellant and

 Atty. Elizabeth Arko, and Atty. Chelsea Mikula, Tucker Ellis LLP, 950 Main Avenue,
 Suite 1100, Cleveland, Ohio 44113, for Defendant-Appellee.
                                                                                                 –2–


                                     Dated: March 29, 2021


    D’APOLITO, J.

        {¶1}   Pro se Appellant, Thomas Valentine, appeals from the April 21, 2020
judgment of the Steubenville Municipal Court overruling his objection and adopting a
magistrate’s decision determining that he has no claim for breach of contract against
Appellee, eBay, Inc.1 On appeal, Valentine asserts the trial court abused its discretion in
not entering a default judgment against eBay. Finding no reversible error, we affirm.

                           FACTS AND PROCEDURAL HISTORY

        {¶2}   Valentine is a small business owner. He first began using PayPal and eBay
in 2006 and, thus, is subject to their user agreements. He has processed over $300,000
worth of online sales, thereby generating thousands of dollars in revenue for PayPal and
eBay as a result of fees collected on each transaction.
        {¶3}   The eBay “User Agreement” regarding selling standards and fees provides:

        Sellers must meet eBay’s minimum performance standards. Failure to meet
        these standards may result in eBay charging you additional fees, and/or
        limiting, restricting, suspending, or downgrading your seller account.

        ***

        The fees we charge for using our Services are listed on our Standard selling
        fees page. We may change our seller fees from time to time by posting the
        changes on the eBay site 14 days in advance, but with no advance notice
        required for temporary promotions or any changes that result in the
        reduction of fees.

(Plaintiff’s Exhibit 2, eBay User Agreement, p. 4)


1eBay is an American multinational e-commerce corporation which facilitates sales through its website.
PayPal is an American company which operates a worldwide online payments system and collects a small
percentage fee on each transaction. eBay offers PayPal as a safe and efficient way to pay for purchases
and receive payment for sales.


Case No. 20 JE 0011
                                                                                                  –3–


       {¶4}     The eBay “User Agreement” also outlines its “Money Back Guarantee”
which states:

       Most eBay sales go smoothly, but if there’s a problem with a purchase, the
       eBay Money Back Guarantee helps buyers and sellers communicate and
       resolve issues. You agree to comply with the policy and permit us to make
       a final decision on any eBay Money Back Guarantee case.

       If you (as seller), choose to reimburse a buyer, or are required to reimburse
       a buyer or eBay under the eBay Money Back Guarantee, you authorize
       eBay to request that PayPal remove the reimbursement amount (in same
       or other currency) from your PayPal account, place the amount on your
       invoice, and/or charge your payment method on file. If we cannot get
       reimbursement from you, we may collect the outstanding sums using other
       collection mechanisms, including retaining collection agencies.

(Plaintiff’s Exhibit 2, eBay User Agreement, p. 10)

       {¶5}     A buyer who had purchased an item from Valentine on eBay, bobby_718,
opened a return in February 2019. The returned item was sent back to Valentine and
received by him on February 11, 2019. Valentine issued a refund to the buyer three days
later. Valentine claims that due to shortcomings in PayPal’s system, the refund was
issued as an e-check, which takes much longer to clear. On February 18, 2019, the buyer
opened a dispute with eBay. The refund finally completed on February 21, 2019. The
following day, eBay closed the dispute in favor of the buyer. eBay advised Valentine to
resolve any issues with buyers in the future prior to a case being escalated. Thereafter,
Valentine’s account went into “below standard status” and eBay began charging an
additional five percent fee to each sale transaction.2 Sometime after April 2019, Valentine
contacted eBay customer support requesting that the defect be reviewed. Valentine was
told that nothing could be done at that time. The eBay agent suggested that Valentine



2 Apparently, Valentine handled two returns from customers in such a way that eBay registered “defects”
to his account, thereby dropping it to “below standard status.” See (7/13/2020 Appellant’s Brief, p. 3).



Case No. 20 JE 0011
                                                                                                           –4–


wait until one of the defects would expire from his account. Valentine regained “above
standard status” in September 2019.
        {¶6}     In January 2020, Valentine filed a small claims complaint against eBay
alleging breach of contract. A hearing was held before the magistrate on February 28,
2020. Valentine appeared pro se. No representative appeared on behalf of eBay due to
an “internal oversight.”           (4/20/2020 eBay’s Response to Plaintiff’s Objections to
Magistrate’s Decision, p. 1, fn. 2).
        {¶7}     On March 6, 2020, the magistrate filed a decision to dismiss Valentine’s
complaint. Following an objection by Valentine and a response by eBay, the trial court
overruled the objection and adopted the magistrate’s decision in April 2020, finding in
favor of eBay.3
        {¶8}     Valentine filed a timely pro se appeal and raises one assignment of error.4

                                      ASSIGNMENT OF ERROR

        THE TRIAL COURT ERRED IN REFUSING TO ENTER A DEFAULT
        JUDGMENT AGAINST [EBAY] AS REQUIRED BY ITS OWN LOCAL
        RULES OF COURT.

        {¶9}       “An appellate court reviews a trial court’s decision to grant or deny a motion
for default judgment for an abuse of discretion. Marafiote v. Estate of Marafiote, [7th Dist.
Mahoning No. 14 MA 0130,] 2016-Ohio-4809, 68 N.E.3d 238, ¶ 22 (7th Dist.).” Scarpelli
v. Young, 7th Dist. Monroe No. 19 MO 0009, 2019-Ohio-4880, ¶ 22.

        A trial court has the inherent power to control its own docket and the
        progress of the proceedings in its court. Kranz v. Kranz, 12th Dist. Warren
        No. CA2012-05-038, 2013-Ohio-1113, ¶ 17. Further, courts are given great
        latitude       in      following        and       enforcing         their      own        local



3Valentine subsequently filed a motion for default judgment, which the court treated as an objection and
again overruled.

4It appears Valentine failed to follow the dictates of App.R. 13(E), “Filing and service.” However, eBay filed
an appellate brief in response to Valentine’s brief. As a result, and in the interest of justice, this court will
not dismiss this appeal for this reason alone.


Case No. 20 JE 0011
                                                                                           –5–


       rules. Id.; Dvorak v. Petronzio, 11th Dist. Geauga No. 2007-G-2752, 2007-
       Ohio-4957, ¶ 30. Local rules are of the court’s own making, generally
       administrative in nature, designed to facilitate case management and
       provide guidelines for orderly case administration, and do not involve
       substantive principles of law or implicate constitutional rights. Smith v.
       Conley, 109 Ohio St.3d 141, 2006-Ohio-2035, ¶ 9; Dodson v. Maines, 6th
       Dist. Sandusky No. S-11-012, 2012-Ohio-2548, ¶ 47. Accordingly, there is
       no error when, in its sound discretion, the trial court decides that the peculiar
       circumstances of a case require deviation from its own rules. Kranz at ¶ 17.
       * * * In an appeal from a trial court’s alleged violation of a local rule, an
       appellant bears the burden of showing both error and prejudice resulting
       from that error. Holbrook v. Holbrook, 12th Dist. Warren No. CA2017-05-
       055, 2018-Ohio-2360, ¶ 17, citing Naples v. Naples, 9th Dist. Lorain No.
       08CA009420, 2009-Ohio-1427, ¶ 8.

In re G.R.F., 12th Dist. Warren No. CA2018-10-124, 2019-Ohio-3320, ¶ 52.

       {¶10} There is a well-settled proposition in Ohio that cases should be decided on
their merits whenever possible. Fernwalt v. Our Lady of Kilgore, 7th Dist. Carroll No. 15
CA 0906, 2017-Ohio-1260, ¶ 40. In deciding cases, local rules are subservient to the
general rules of civil procedure and the Ohio Revised Code. See Guiley v. Dewalt, 5th
Dist. Stark No. 2016CA00156, 2017-Ohio-4151, ¶ 23.
       {¶11} At issue are Steubenville Municipal Court Loc.R. 3.2, which provides “will”
language regarding default judgments, and R.C. 1925.05, which provides “may”
language. The local rule states that “should the Defendant fail to appear for the hearing,
after being duly served, then a default judgment will be entered against said Defendant.”
Steubenville Municipal Court Loc.R. 3.2(I). The Ohio Revised Code, however, states in
part that “‘[i]f you do not appear at the trial, judgment may be entered against you by
default[.]’” R.C. 1925.05(A).
       {¶12} In the instant matter, the trial court held a hearing and made a finding on
the merits. Despite its local rule, the court clearly recognized the discretion afforded to it
under R.C. 1925.05(A) by ruling that eBay’s absence at the hearing did not mandate that



Case No. 20 JE 0011
                                                                                                     –6–


default judgment be entered. See In re G.R.F., supra, at ¶ 52; Thomas v. Steps, 9th Dist.
Summit No. 27187, 2014-Ohio-5018, ¶ 5, citing Haynes v. Straub, 10th Dist. Franklin No.
09AP-1009, 2010-Ohio-4089, ¶ 12 (“While a trial court may grant default judgment, it is
not required to do so.”) As such, the court did not abuse its discretion in deciding to hear
the case on the merits rather than granting default judgment.5 See Fernwalt, supra, at ¶
40. The court was not required to strictly comply with its local rule. See Guiley, supra, at
¶ 23. Rather, the court acted within its broad discretion in setting aside its local rule in
favor of allowing Valentine to present his evidence before the magistrate. The evidence
shows that Valentine suffered no prejudice, was bound by the terms of his agreement
with eBay, in which he consented to the fees and, thus, barred from pursuing his
purported claims. As a result, the court did not abuse its discretion in ruling against
Valentine and in favor of eBay.

                                            CONCLUSION

        {¶13} For the foregoing reasons, Valentine’s sole assignment of error is not well-
taken. The judgment of the Steubenville Municipal Court is affirmed.




Donofrio, P.J., concurs.

Waite, J., concurs.




5Notably, as stated, Valentine filed his motion for default judgment after the trial court entered judgment
against him.


Case No. 20 JE 0011
[Cite as Valentine v. Ebay, Inc., 2021-Ohio-1160.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of the
 Steubenville Municipal Court of Jefferson County, Ohio, is affirmed. Costs to be taxed
 against the Appellant.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.